Citation Nr: 1639526	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-24 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left foot disability, claimed as residual to foot injury.
 
2.  Entitlement to service connection for right foot disability, claimed as residual to foot injury, or as secondary to left foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1968 to May 1972, to include service in the Republic of Vietnam.  He has been awarded the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied service connection for plantar fascial fibromatosis, bilateral, claimed as residuals of feet problems, reactive bone tissue.  That same month, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), also in September 2012.

In May 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran testified that the disability for which he sought service connection mainly involves his left foot, and that his right foot disability could have been a result of compensating for his left foot.  Given that, and the various foot diagnoses of record, the Board has characterized the claims broadly, as reflected on the title page.

In July 2015, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include arranging for VA examination and opinion.  After accomplishing further action, the AOJ continued to deny the claims for right and left foot disabilities (as reflected in an October 2015 supplemental statements of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

After the issuance of the October 2015 SSOC, evidence was added to the record.    However, as this evidence is duplicative of evidence already on file, a remand of these matters initial review of this evidence by the AOJ is unnecessary.  See 38 C.F.R. §§ 19.31, 19.37 (2015).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2. Although the Veteran has competently asserted the occurrence of an in-service foot injury, there is no contemporaneous evidence to support the extent of injury claimed, nor is there is no credible evidence of continuity of foot symptoms since service. 

3. No chronic foot disability was shown during service or for years thereafter; and competent, probative opinions that directly address the medical relationship between current foot disabilities and service, weigh against the claims.

4. As service connection for left foot disability has not been established, there is no legal basis to award service connection for right foot disability secondary to left foot disability.



CONCLUSIONS OF LAW

1. The criteria for service connection for left foot disability, claimed as residual to foot injury, are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria for service connection for right foot disability, claimed as residual to foot injury, or as secondary to left foot disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartucci v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not
prejudicial to the claimant.  Id.

In this appeal, in a April 2009 pre-rating letter, the RO provided notice to the
Veteran explaining what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by
VA.  The December 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the April 2009 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records; VA treatment records, and the reports of a July 2012 VA examination and August 2015 VA addendum.  Also of record and considered in connection with the claims is the transcript of the May 2015 Board hearing, along with various written statements, provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

Specifically as regards the Board hearing, it is noted that the United States' Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on individuals conducting hearings, interpreted to include Veterans Law Judges: 1) to explain fully the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in section 3.103, and that the Board hearing was legally sufficiently.

Here, during the hearing, the undersigned Veterans Law Judge identified the issues on appeal.  During the hearing, the undersigned clearly discussed with the Veteran the bases for the RO's denial of the claims, and, along with the Veteran and his representative discussed potentially relevant evidence which might affect the outcome of the claim, to include medical opinion evidence.  The record was left open for a period of 30 days after the hearing to give the Veteran and his representative further opportunity to obtain and submit supporting evidence.  Moreover, subsequent to the hearing, as discussed below, the Board sought further development of the claims. 

In the July 2015 remand, the Board instructed the AOJ to obtain outstanding VA treatment records since April 2009 and send the Veteran another letter requesting any additional information and/or evidence pertinent to the claims on appeal.  The Board also directed that, after all pertinent records were associated with the claims file, the AOJ should obtain an addendum opinion to the July 2012 VA examination.  A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the remand, the AOJ obtained VA treatment records since April 2009, which have been associated with the claims file.  In August 2015, the AOJ sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim. The Veteran did not respond; hence no further action in this regard is required.  Moreover, the July 2012 VA examiner submitted an addendum opinion in August 2015.  The Board finds that the addendum opinion, along with the other evidence of record, is adequate for appellate review.  Further in October 2015, the AOJ issued a SSOC reflecting consideration of additional evidence received, followed by another period for response.   

Under these circumstances, the Board finds that there has been substantial compliance with the Board's prior remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. 
Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.  

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

The Board must assess the competency, credibility and weight to be given to evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  A layperson is competent to report that about which he or she has personal knowledge, to include the occurrence of an injury, and his or her own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, in assessing the credibility of lay assertions, such reports must be weighed against medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran has asserted that his current foot disability, primarily, affecting the left foot, is directly related to a foot injury that occurred when he jumped out of a helicopter carrying a heavy pack during service.  During the May 2015 hearing, the Veteran testified that he was on patrol in Vietnam in a helicopter that was unable to land because of the jungle environment.  The Veteran testified that he had to jump out of the helicopter and was carrying a heavy pack that was filled with ammunition.  He testified that when he landed on the ground, his feet immediately began burning and, thereafter, he developed problems with his feet.  As indicted, he also asserted that, alternatively, his right foot disability may be secondary to his left foot disability.

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). 

In this case, as noted, the Veteran was awarded the Combat Action Ribbon for his service in the Republic of Vietnam, indicating that he engaged in combat with the enemy during service.  The Board also notes that the Veteran is competent to report the events that occurred in service, as well as the onset and nature of his symptoms.  See, e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  As such, his report of  suffering an injury to his feet during service may be accepted as competent evidence of the  in-service incurrence of such injury.   

The Board notes, however, that the reduced evidentiary burden of 38 U.S.C.A. 
§ 1154(b) applies only to the question of service incurrence and not to the question of a nexus to service.  See Libertine, supra.  Section 1154(b) does not establish service connection for a combat Veteran.  Instead, section 1154(b) aids a combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran still must establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  See also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Turning to the evidence of record in this case, service treatment records document one complaint of foot pain and treatment.  A June 1970 sick slip shows complaints of, and treatment for, a tender left foot.  However, service treatment records do not otherwise document any r complaints, findings, or diagnosis related to any foot.  On February 1972 separation examination, the Veteran did not report foot pain and the clinical evaluation of his feet was normal.  

Post-service medical record reflect the Veteran's history of multiple bilateral surgeries to treat foot pain due to bone spurs and tendinitis.  Private treatment records document bilateral foot operations starting in 1975 to treat heel spurs, including two Achilles, two plantar fascia, and hammertoe procedures.  April 1996 private treatment records note that the Veteran reported problems with his feet starting in 1974 when he was working on an assembly line.  He reported that his feet swelled and that he started conservative treatment (wearing high top shoes) prior to seeing a podiatrist.  February 1996 VA treatment records document complaints of foot pain status-post left foot surgery and a diagnostic impression of foot pain.  2009 bilateral foot x-rays  revealed enthesopathic changes, bony overgrowth, and heel spurs.  July 2012 left foot x-rays showed deformity of the inferior calcaneus that appeared old, but no acute fracture.  Similarly, July2012 x-rays of the right foot showed deformity of the calcaneus, but no definite acute fracture.

The Veteran was afforded a VA examination in July 2012, at which time he was diagnosed with bilateral foot chondromalacia, status post bilateral foot surgeries (multiple).  At that time, the Veteran described the in-service jump and subsequent history of his foot injuries, the symptoms of which resolved prior to discharge, he indicated.  The Veteran reported flare-ups of severe foot pain, which he was able to avoid by not walking or standing for long periods of time.  The Veteran indicated he took pain and anti-inflammatory medication for the condition.  

Imaging studies revealed a deformity of the left foot inferior calcaneus, which appeared to be old, as well as a deformity and hypertrophy at the inferior calcaneus of the right foot.  The examiner was asked to opine as to whether the Veteran has bilateral foot disability related to his military service.  The examiner concluded that it was less likely than not that the condition was incurred in or caused by an in-service injury, event or illness.  The examiner explained that there was a single reference to a foot complaint during service, which he concluded was "self-limited," and there was no reference to foot pain recurrence noted on the exit examination.  In addition, the examiner noted that, medical records dated in 1996 indicate that his chronic foot symptoms developed in 1974, two years after his discharge.

Pursuant to the Board's July 205 remand, the July 2012 VA examiner submitted an addendum opinion in August 2015.  The examiner indicated review of the claims file and the Veteran's statements, and concluded, again, that it was less likely than not that the Veteran's current foot conditions were incurred in or caused by an in-service injury, event or illness.  The examiner explained that on separation the Veteran denied food pain, and the clinical examination of his foot was normal.  The examiner acknowledged that the Veteran was in a combat position during service and may have been unable to provide immediate medical feedback, but upon returning from combat the Veteran would have been able to seek medical attention for a foot problem, particularly on separation.  In this regard, the examiner stated that "a punji stick would definitely [have] been a major medical problem and should have been addressed in the medical records at least by discharge."  The examiner also referenced a private physician statement indicating that the Veteran's foot symptoms developed in 1974, two years after discharge, while working on an assembly line.  As for secondary service connection of the right foot, the examiner provided a negative nexus opinion.  As rationale, the examiner stated that the Veteran's foot conditions are equal and symmetrical indicating a bilateral foot problem.

The above-cited evidence clearly documents that the Veteran has current foot disabilities and an in-service injury.  However, there is no competent, credible, and probative evidence whatsoever to support a finding that there exists a medical nexus between any such disability and his military service.  

As noted, despite the Veteran's assertion that he experienced episodes of  foot pain after the injury during service, service medical records document only one complaint of foot pain, and no complaint, finding, or diagnosis pertinent to the feet was shown at separation.  Thus, there is no contemporaneous evidence to support the extent of the injury claimed.  The evidence also fails to credibly show continuity of foot complaints since discharge from active duty service.  While the Veteran currently asserts that he has experienced continuous foot pain since leaving service, the report of his February 1972 separation examination references no such symptoms or complaints.  There are no documented foot pain complaints or treatment until 1974, approximately two years after his discharge.  Notably, during this time, as reflected in a private treatment record, the Veteran attributed his foot pain to work on an assembly line, not service. The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 355-56 (1991);  Collectively, these facts tend to diminish the credibility of current assertions as to the extent of  in-service injury and continuity of foot pain during service and thereafter that have been advanced in connection with the current claim for monetary benefits.   See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Furthermore, there is no competent, probative opinion evidence of record even suggesting that that a current  foot disability is medically related to the Veteran's military service, to include the alleged injury therein.  Rather, the only medical opinions to address the etiology of the Veteran's current foot disabilities-rendered by the July 2012 VA examiner, as reflected in the report of that examination and in the August 2015 addendum-weigh against the claim. 

As noted, the examiner opined that the Veteran's current foot disabilities are more likely related to post-service work on an assembly line.  As stated rationale for such conclusion, the examiner explained that a punji stick injury would be a medical problem requiring treatment, and that, even if the Veteran could not immediately seek such treatment during combat, upon returning from combat, he would have been able to seek medical attention for a foot problem, particularly on separation.  In essence then, the facts that the contemporaneous records do not reflect that the Veteran sought such medical attention, to include at separation, and that other evidence references the work-related onset of foot problems two years after service discharge, are consistent with the negative opinion provided.  Clearly, the examiner considered the Veteran's assertions, and still proffered opinions that weigh against the claim. 

As the VA examiner's opinions were based on a full review of, and are consistent with, contemporaneous and other probative evidence of record, and supported by clearly-stated rationale, the Board accepts these opinions as highly probative of the medical nexus question.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, neither the Veteran nor his representative has presented or even alluded to the existence of any contrary medical opinion (i.e., one that actually supports the claim).

Finally, to whatever extent the Veteran attempts to directly assert the existence of a medical nexus between current foot disabilities and his military service, such attempt must fail.  Simply stated, the Veteran is not competent to render a probative opinion on such a matter.  The matter of the medical etiology of foot disabilities here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues, such as those perceived through the senses (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the Veteran's foot disabilities is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the complex medical matter upon which these claims turn.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion evidence of record, on the basis of such lay assertions, alone. 

For all the foregoing reasons, the claims for service connection  must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

As final point, the Board notes that, as for the theory of entitlement that the right foot disability may result from his left foot disability, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id; See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, however, as discussed above, the Board has found that the Veteran is not entitled to service connection for left foot disability.  As such, there is no legal basis to award service connection for right foot disability on a secondary basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, this aspect of the right knee claim is without legal merit.  


ORDER

Service connection for left foot disability, claimed as residual to foot injury, is denied.
 
Service connection for right foot disability, claimed as residual to foot injury, or as secondary to left foot disability, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


